U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-10196 STUDIO ONE MEDIA, INC. (Exact name of Registrant as specified in its charter) DELAWARE 23-2517953 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7650 E. Evans Rd., Suite C Scottsdale, Arizona85260 (Address of principal executive offices) (Zip Code) (480) 556-9303 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). xYesoNo (Not required) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No At May 15, 2015, the number of shares outstanding of Common Stock, $0.001 par value, was88,733,382 shares. 1 STUDIO ONE MEDIA, INC. INDEX PART I- FINANCIAL INFORMATION PAGE NUMBER Item 1. Condensed Financial Statements 3 Condensed Consolidated Balance Sheets– March 31, 2015 (unaudited) and June 30, 2014 3 Condensed Consolidated Statements of Operations - For the three and nine months ended March 31, 2015 and 2014 (unaudited) 4 Condensed Consolidated Statements of Cash Flows - For the three months ended March 31, 2015 and 2014 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosure About Market Risks 28 Item 4T. Controls and Procedures 28 PART II- OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Submission of Matters to a Vote of Security Holders 29 Item 5. Other Information 30 Item 6. Exhibits 30 SIGNATURES 31 2 STUDIO ONE MEDIA, INC. Consolidated Balance Sheets March 31, June 30, (Unaudited) ASSETS Current Assets Cash $ $ Accounts receivable Other current assets Total Current Assets Property and equipment, net Property and equipment, yet to be placed in service Intangible assets, net Other Assets Deposits Other assets - Total Other Long-term Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and other accrued expenses $ $ Accrued interest Deferred revenue Consulting services - related party Lease payable Derivative Liability - Notes payable - related party Notes payable Convertible notes payable - related party, net of discount of $0 and $1,761 , repectively Convertible notes payable, net of discount of $35,005 and $161,043, repectively Total Current Liabilities Long-Term Liabilities Lease Payable, net of current portion Total Liabilities Stockholders' Deficit Convertible preferred stock, Series A; $0.001 par value; 100,000 shares authorized, 15,500 shares issued and outstanding 16 16 Convertible preferred stock, Series A-1; $0.001 par value; 3,000,000 shares authorized, 641,000 and 696,000 shares issued and outstanding, respectively Convertible preferred stock, Series B; $0.001 par value; 200,000 shares authorized, 3,500 shares issued and outstanding 3 3 Convertible preferred stock, Series C; $0.001 par value; 1,000,000 shares authorized, 13,404 shares issued and outstanding 13 13 Convertible preferred stock, Series D; $0.001 par value; 375,000 shares authorized, 130,000 shares issued and outstanding Convertible preferred stock, Series E; $0.001 par value; 1,000,000 shares authorized, 275,000 shares issued and outstanding Convertible preferred stock, Series P; $0.001 par value; 600,000 shares authorized, 86,640 shares issued and outstanding 87 87 Convertible preferred stock, Series S; $0.001 par value; 50,000 shares authorized, -0- shares issued and outstanding - - Common stock, authorized 100,000,000 shares, par value $0.001; 88,542,654 and 70,296,203 shares issued and outstanding, respectively Additional paid In capital Accumulated Deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 STUDIO ONE MEDIA, INC. Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended March 31, March 31, REVENUES Session Revenues $ AfterMaster Revenues Total Revenues COSTS AND EXPENSES Cost of Revenues (Exclusive of Depreciation and Amortization) Depreciation and Amortization Expense General and Administrative Expenses Total Costs and Expenses Loss from Operations ) Other Expense Interest Expense ) Change in Fair Value of Derivative - - Gain (Loss) on Extinguishment of Debt - ) ) ) Impairment of assets - - - ) Total Other Expense ) Loss Before Income Taxes ) NET LOSS $ ) $ ) $ ) $ ) Preferred Stock Accretion and Dividends ) NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ ) $ ) $ ) $ ) Basic and Diluted Loss Per Share of Common Stock $ ) $ ) $ ) $ ) Weighted Average Number of Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 STUDIO ONE MEDIA, INC. Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended March 31, OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile net loss to cash from operating activities: Depreciation and amortization Share-based compensation - Common Stock Share-based compensation - warrants Common stock issued for services and rent Common stock issued as incentive with Convertible debt - Common stock issued for preferred dividends - Common stock issued to extend the maturity dates on debt - Amortization of debt discount and issuance costs (Gain)/Loss on extinguishment of debt Gain (loss) on derivative ) - Impairment on long lived assets and intangibles - Changes in Operating Assets and Liabilities: Other receivables ) ) Other assets ) Accounts payable and accrued expenses and deferred revenue Net Cash Used in Operating Activities ) ) INVESTING ACTIVITIES Purchase of property and equipment ) ) Net Cash Used in Investing Activities ) ) FINANCING ACTIVITIES Common Stock issued for cash, net of offering costs of $20,125 and $15,935, respectively Proceeds from notes payable - related party Proceeds from convertible notes payable Repayments of convertible notes payable ) ) Repayments of notes payable ) Lease Payable ) - Net Cash Provided by Financing Activities NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: CASH PAID FOR: Interest $ $ NON CASH FINANCING ACTIVITIES: Conversion of notes and Interest into common stock $ - Conversion of warrants for common stock $ $
